Citation Nr: 0820999	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-33 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for frostbite of 
bilateral feet.

2.  Entitlement to an initial compensable rating for left 
inguinal herniorrhaphy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his October 2006 substantive appeal, the veteran checked 
the box indicating that he desired a hearing before a 
Veterans Law Judge (VLJ) at a local VA office.  In an 
additional October 2006 statement, the veteran requested a 
videoconference hearing before a VLJ.  However, in a February 
2007 statement from the veteran's representative, it was 
specifically noted that the veteran requested a personal 
appearance before a member of the Board at the RO (Travel 
Board hearing).  At this point, the veteran's name should 
have been removed from the videoconference docket and placed 
on the list of veterans requesting a travel board hearing.

However, the veteran was scheduled for a videoconference 
hearing at the RO in May 2008.  He did not appear for this 
hearing.  There is no indication in the claims file that the 
requested Travel Board hearing has been scheduled or held.

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board). Since the RO schedules Travel Board hearings, a 
remand of these matters to the RO is warranted.



Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing, pursuant to his 
representative's February 2007 request, 
at the earliest available opportunity.  
The RO should notify the veteran and his 
representative of the date and time of 
the hearing, in accordance with 38 C.F.R. 
§ 20.704(b) (2007), and should associate 
a copy of such notice with the claims 
file.  After the hearing, the claims file 
should be returned to the Board in 
accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


